881 F.2d 1077
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.United States of America, Plaintiff-Appellee,v.Richard W. Miller, Defendant-Appellant.
No. 89-5768.
United States Court of Appeals, Sixth Circuit.
Aug. 9, 1989.

1
Before:  MERRITT and KENNEDY, Circuit Judges;  and WALINSKI, Senior District Judge*

ORDER

2
The defendant appeals from a jury verdict finding him guilty of driving while intoxicated.  The verdict was entered June 13, 1989, and on the same date sentencing was set for August 21, 1989.  The defendant filed his notice of appeal on June 20.  An order to show cause why this appeal should not be dismissed was entered on July 5.  No response has been received.


3
Rule 4(b), Fed.R.App.P., provides that in a criminal case the defendant shall file his notice of appeal within 10 days of the entry of judgment or order appealed from.  In a criminal case, the final judgment rule prohibits appellate review until conviction and the imposition of sentence.    Flanagan v. U.S., 465 U.S. 259, 263 (1984) (citing Berman v. U.S., 302 U.S. 211, 212 (1937)).  In the instant case a sentence has not yet been imposed.


4
It is therefore ORDERED that this appeal is dismissed sua sponte for lack of jurisdiction.  Rule 9(b), Local Rules of the Sixth Circuit Court of Appeals.



*
 The Honorable Nicholas J. Walinski, U.S. Senior District Judge for the Northern District of Ohio, sitting by designation